DETAILED ACTION
In response to the RCE filed on August 11, 2022, claims 1, 7, and 16-20 are amended; and claims 21-26 are cancelled. Currently, claims 1-20 and 27-30 are still pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 11, 2022 has been entered.
 
Specification
The amendment to the specification filed on July 11, 2022 has been accepted.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 16, 17, 19, and 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over Schleicher (US Pub. No. 2017/0312430 A1) in view of Nakano (US Pub. No. 2016/0287800 A1).
Claim 1. Schleicher discloses an assembly for a container (147; Figs. 2A, 2B) to be filled with a pharmaceutical drug ([0014]), the assembly comprising: 
a piston (100) having at least one electronic device ([0015]; i.e., such as sensor 107 and power source 103) embedded therein (Fig. 1), the at least one electronic device comprising a power supply (103), the piston having a first end (Fig. 1B; i.e., end engaging with plunger) provided with a first engagement feature ([0024]; i.e., features on the surface engaging with plunger) and an opposing second end (i.e., end with electrode 115), and 
a piston rod (i.e., plunger of a syringe/injection pen) having a second engagement feature (i.e., feature of plunger engaging with plunger head 100) configured to engage the first engagement feature of the piston ([0024]; i.e., to allow contact so as to exert force onto plunger head 100).
Schleicher does not explicitly disclose that the second opposing end having a protective film  in contact with the pharmaceutical drug when the container is filled. However, Nakano discloses a piston for a syringe with a first end provided with engagement feature (21) to a plunger ([0040]) and a second end with a lamination film (15) in contact with the pharmaceutical drug when the container is filled (Fig. 1), wherein lamination film 15 to prevent the migration of substances from the main body of the piston ([0044]). Therefore, since both Schleicher and Nakano are drawn to an assembly for container to be filled with a pharmaceutical drug, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the assembly of Schleicher with the feature of a protective film  in contact with the pharmaceutical drug when the container is filled as disclosed by Nakano to prevent migration of substances into the main body of the piston ([0044]).
	Claim 2. Schleicher in view of Nakano discloses the assembly of claim 1, wherein Schleicher further discloses the power supply comprises a battery ([0022]) arranged proximate the second end of the piston and a plurality of wires ([0018]; i.e., circuitry wiring connecting the different electronic components within plunger 100) extending from the first end to the second end of the piston.  
Claim 27. Schleicher in view of Nakano discloses the assembly of claim 1, wherein Schleicher further discloses that the container is a cartridge, a vial, or a syringe ([0024]).
Claim 28. Schleicher in view of Nakano discloses the assembly of claim 1, wherein Schleicher further discloses comprising a battery (103), a processor (113), and a transmitter (101), wherein the assembly is configured to sense a signal from the at least one electronic device and either process the signal as feedback to control an actuator of the container or send a signal to an external device configured to either monitor the signal or receive the signal and adjust movement of the actuator of the container ([0016]).
Claim 29. Schleicher in view of Nakano discloses the assembly of claim 1, wherein Schleicher further discloses that the piston is comprised of a thermoset elastomer or a thermoplastic elastomer ([0017]).
Claim 30. Schleicher in view of Nakano discloses the assembly of claim 1, wherein Schleicher further discloses that the elastomer may be a rubber but does not explicitly that the piston is comprised of a butyl elastomer or a halobutyl elastomer. However, Nakano discloses that butyl elastomers are well-known thermosetting rubbers for medical pistons because they are heat resistant and are excellent in gas permeation resistant ([0043]). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to further modify the rubber of Schleicher to be butyl rubber to provide gas permeation resistance and heat resistance ([0043] of Nakano).

Claim 16. Schleicher discloses an assembly for a container (147; Figs. 2A, 2B) to be filled with a pharmaceutical drug ([0014]), the assembly comprising: 
a piston (100) comprised of an elastomeric material ([0017]) and having at least one magnetic material embedded ([0016]; i.e., electromagnetic) therein and fully encapsulated by the elastomeric material ([0017]), the piston having a first end (Fig. 1B; i.e., end engaging with plunger) provided with a first engagement feature ([0024]; i.e., features on the surface engaging with plunger) and an opposing second end (i.e., end with electrode 115), and 
a piston rod (i.e., plunger of a syringe/injection pen) having a second engagement feature (i.e., feature of plunger engaging with plunger head 100) configured to engage the first engagement feature of the first component ([0024]; i.e., to allow contact so as to exert force onto plunger head 100).
Again, Schleicher does not explicitly disclose that the second opposing end having a protective film  in contact with the pharmaceutical drug when the container is filled. However, Nakano discloses a piston for a syringe with a first end provided with engagement feature (21) to a plunger ([0040]) and a second end with a lamination film (15) in contact with the pharmaceutical drug when the container is filled (Fig. 1), wherein lamination film 15 to prevent the migration of substances from the main body of the piston ([0044]). Therefore, since both Schleicher and Nakano are drawn to an assembly for container to be filled with a pharmaceutical drug, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the assembly of Schleicher with the feature of a protective film  in contact with the pharmaceutical drug when the container is filled as disclosed by Nakano to prevent migration of substances into the main body of the piston ([0044]).
Claim 17. Schleicher discloses a system for adjusting the dose of an injectable medicine (Fig. 2B; [0034]), the system comprising: 
an assembly for a container (261; Figs. 2A, 2B) to be filled with a pharmaceutical drug ([0014]), the assembly comprising: 
a piston (100) having at least one electronic device ([0015]; i.e., such as sensor 107 and power source 103) embedded therein (Fig. 1), the at least one electronic device comprising a power supply (103), the piston having a first end (Fig. 1B; i.e., end engaging with plunger) provided with a first engagement feature ([0024]; i.e., features on the surface engaging with plunger) and an opposing second end (i.e., end with electrode 115), 
a piston rod (i.e., plunger of a syringe/injection pen) having a second engagement feature (i.e., feature of plunger engaging with plunger head 100) configured to engage the first engagement feature of the first component ([0024]; i.e., to allow contact so as to exert force onto plunger head 100);
a wireless communication unit (101) ([0016]); and 
a controller (271) configured to receive data associated with an administered dose of the injectable medicine ([0037]; i.e., how much insulin) and assess whether the administered dose meets one or more prescribed parameters ([0037]; i.e., assess amount insulin injected for controlling blood glucose level for a diabetic patient via plotting).  
Schleicher does not explicitly disclose that the second opposing end having a protective film  in contact with the pharmaceutical drug when the container is filled. However, Nakano discloses a piston for a syringe with a first end provided with engagement feature (21) to a plunger ([0040]) and a second end with a lamination film (15) in contact with the pharmaceutical drug when the container is filled (Fig. 1), wherein lamination film 15 to prevent the migration of substances from the main body of the piston ([0044]). Therefore, since both Schleicher and Nakano are drawn to an assembly for container to be filled with a pharmaceutical drug, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the assembly of Schleicher with the feature of a protective film  in contact with the pharmaceutical drug when the container is filled as disclosed by Nakano to prevent migration of substances into the main body of the piston ([0044]).

Claim 19. Schleicher discloses a method for adjusting the dose of a pharmaceutical medicine, the method comprising: 
obtaining a system (Fig. 2B; [0034]) comprising an assembly for a container (261; Figs. 2A, 2B) to be filled with the pharmaceutical drug ([0014]), a wireless communication unit ([0016]), and a controller (271), the assembly comprising: 
a piston (100) having at least one electronic device ([0015]; i.e., such as sensor 107 and power source 103) embedded therein (Fig. 1), the at least one electronic device comprising a power supply (103), the piston having a first end (Fig. 1B; i.e., end engaging with plunger) provided with a first engagement feature ([0024]; i.e., features on the surface engaging with plunger) and an opposing second end (i.e., end with electrode 115), and 
a piston rod (i.e., plunger of a syringe/injection pen) having a second engagement feature (i.e., feature of plunger engaging with plunger head 100) configured to engage the first engagement feature of the first component ([0024]; i.e., to allow contact so as to exert force onto plunger head 100).
receiving, by the controller, data associated with an administered dose of the pharmaceutical drug ([0037]; i.e., processing device 271 receives amount insulin injected); and 
assessing, by the controller, whether the administered dose meets one or more prescribed parameters  ([0037]; i.e., assess amount insulin injected for controlling blood glucose level for a diabetic patient via plotting).  
Again, Schleicher does not explicitly disclose that the second opposing end having a protective film  in contact with the pharmaceutical drug when the container is filled. However, Nakano discloses a piston for a syringe with a first end provided with engagement feature (21) to a plunger ([0040]) and a second end with a lamination film (15) in contact with the pharmaceutical drug when the container is filled (Fig. 1), wherein lamination film 15 to prevent the migration of substances from the main body of the piston ([0044]). Therefore, since both Schleicher and Nakano are drawn to an assembly for container to be filled with a pharmaceutical drug, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the assembly of Schleicher with the feature of a protective film  in contact with the pharmaceutical drug when the container is filled as disclosed by Nakano to prevent migration of substances into the main body of the piston ([0044]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Schleicher (US Pub. No. 2017/0312430 A1) in view of Nakano (US Pub. No. 2016/0287800 A1) further in view of Huegli (US Pub. No. 2003/0233075 A1).
Claim 3. Schleicher in view of Nakano discloses the assembly of claim 1, wherein while Schleicher discloses that a plunger of the syringe/injection pen contacting one side of plunger head 100 to exert the force onto plunger head 100 ([0024]), Schleicher in view of Nakano is silent to the specifics how plunger and plunger head 100 contacts and thus does not explicitly disclose that the first and second engagement features are corresponding threads configured to be secured together by a threaded mechanical interlock. However, Nakano does further disclose that internal threads 21 of gasket 13 to provide a threaded mechanical interlock with screws of plunger 12 (Fig. 1; [0039]-[0040]). Moreover, it is noted that Huegli also discloses a piston (1) with an electronic device (13) embedded therein and in contact with a piston rod (4). Huegli further discloses that this contact is in the form of a screw connection wherein piston stopper 1 comprising internal threads corresponding to the threaded connecting means 7 of stopper body holder 4 ([0043]; see Figs. 2-4). Therefore, since both Schleicher in view of Nakano and Huegli are both drawn to assemblies with a piston and a piston rod, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the contact of Schleicher in view of Nakano with a screw connection with the first and second engagement features being corresponding threads configured to be secured together by a threaded mechanical interlock disclosed by Huegli for securing the piston to the piston rod so as to prevent accidental disengagement. Moreover, such modification would also be considered simple substitution of one known element (the contact of Schleicher) for another (the screw connection of Huegli and Nakano) to obtain predictable results (to provide secured connection between the piston and piston rod and allowing for proper contact between the piston rod and the piston so as to transfer force to the piston), see MPEP 2143(I)(B) for additional details.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Schleicher (US Pub. No. 2017/0312430 A1) in view of Nakano (US Pub. No. 2016/0287800 A1) further in view of Pommereau (US Pub. No. 2012/0195182 A1).
Claim 4. Schleicher in view of Nakano discloses the assembly of claim 1, wherein while Schleicher discloses that a plunger of the syringe/injection pen contacting one side of plunger head 100 to exert the force onto plunger head 100 ([0024]), Schleicher in view of Nakano is silent to the specifics how plunger and plunger head 100 contacts and thus does not explicitly disclose that the first engagement feature is an annular recess and the second engagement feature is an annular protrusion configured to be received in the annular recess. However, it is noted that Pommereau also discloses a piston (20) with an electronic device (30) embedded therein and in contact with a piston rod ([0173]; i.e., piston of drug delivery device). Pommereau further discloses that this contact is in the form of annular recess receiving annular protrusion, wherein coding feature 28 of bung 20 fits with counterpart 29 of the piston of drug delivery device as illustrated in Figs. 5 and 6. It is noted that coding feature 28 forms an outer annular recess relative to the extension of coding feature 28 receiving the outer annular recess of counterpart 29 of the piston as illustrated in Figs. 7 and 8. Therefore, since both Schleicher in view of Nakano and Pommereau are both drawn to assemblies with a piston and a piston rod, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the contact of Schleicher in view of Nakano with the first engagement feature is an annular recess and the second engagement feature is an annular protrusion configured to be received in the annular recess as disclosed by Pommereau for ensuring that the appropriate connection is made between the piston is coupled to the piston rod. Moreover, such modification would also be considered simple substitution of one known element (the contact of Schleicher) for another (the secured and selected contact of Pommereau) to obtain predictable results (allowing for proper contact between the piston rod and the piston so as to transfer force to the piston, see MPEP 2143(I)(B) for additional details.
Claim 5. Schleicher in view of Nakano discloses the assembly of claim 1, wherein while Schleicher discloses that a plunger of the syringe/injection pen contacting one side of plunger head 100 to exert the force onto plunger head 100 ([0024]), Schleicher in view of Nakano is silent to the specifics how plunger and plunger head 100 contacts and thus does not explicitly disclose that the first engagement feature is a plurality of spaced-apart recesses and the second engagement feature is a plurality of spaced-apart protrusions, each protrusion being configured to be received in a corresponding one of the plurality of recesses. However, it is noted that Pommereau also discloses a piston (20) with an electronic device (30) embedded therein and in contact with a piston rod ([0173]; i.e., piston of drug delivery device). Pommereau further discloses that this contact is in the form of a plurality of recesses receiving a corresponding plurality of protrusions, wherein coding feature 28 of bung 20 is in the form of a plurality of relief structures configured to receive a corresponding plurality of protrusions of counterpart 29 of the piston of drug delivery device as illustrated in Figs. 11-14 ([0189]-[0193]) so as to allow for identifying of the bung ([0193]) and to facilitate identifying the bung during bulk storage ([0194]). Therefore, since both Schleicher in view of Nakano and Pommereau are both drawn to assemblies with a piston and a piston rod, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the contact of Schleicher in view of Nakano with the first engagement feature is a plurality of spaced-apart recesses and the second engagement feature is a plurality of spaced-apart protrusions, each protrusion being configured to be received in a corresponding one of the plurality of recesses as disclosed by Pommereau for ensuring that the appropriate connection is made between the piston is coupled to the piston rod. Moreover, such modification would also be considered simple substitution of one known element (the contact of Schleicher) for another (the secured and selected contact of Pommereau) to obtain predictable results (allowing for proper contact between the piston rod and the piston so as to transfer force to the piston, see MPEP 2143(I)(B) for additional details.
	
Claims 6-8 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Schleicher (US Pub. No. 2017/0312430 A1) in view of Nakano (US Pub. No. 2016/0287800 A1) further in view of Hirschman (US Pub. No. 2001/0034506 A1).
Claim 6. Schleicher in view of Nakano discloses the assembly of claim 1, wherein while Schleicher discloses that a plunger of the syringe/injection pen contacting one side of plunger head 100 to exert the force onto plunger head 100 ([0024]), Schleicher in view of Nakano is silent to the specifics how plunger and plunger head 100 contacts and thus does not explicitly disclose that the piston includes a first electrical contact and the piston rod includes a second electrical contact configured to engage the first electrical contact, such that in an assembled position when die first engagement feature is engaged with the second engagement feature, an electrical connection is generated.  However, it is noted that Hirschman also discloses a piston (20) with an electronic device (10) embedded therein and in contact with a piston rod (40) ([0057]-[0059]). Hirschman further discloses that the piston includes a first electrical contact (50A-50F) and the piston rod includes a second electrical contact (60A-60F) configured to engage the first electrical contact, such that in an assembled position when die first engagement feature is engaged with the second engagement feature, an electrical connection is generated ([0059]) with the code transferred via contacts 50A-50F and 60A-60F to uniquely identify the piston so as to prevent the injector from functioning when improperly connected ([0060]). Therefore, since both Schleicher in view of Nakano and Hirschman are both drawn to assemblies with a piston and a piston rod, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the contact of Schleicher in view of Nakano with the piston includes a first electrical contact and the piston rod includes a second electrical contact configured to engage the first electrical contact, such that in an assembled position when die first engagement feature is engaged with the second engagement feature, an electrical connection is generated as disclosed by Hirschman for ensuring that the appropriate connection is made between the piston is coupled to the piston rod. Moreover, such modification would also be considered simple substitution of one known element (the contact of Schleicher) for another (the selective connection of Hirschman) to obtain predictable results (allowing for proper contact between the piston rod and the piston so as to transfer force to the piston, see MPEP 2143(I)(B) for additional details.
Claim 7. Schleicher discloses an assembly for a container (147; Figs. 2A, 2B) to be filled with a pharmaceutical drug ([0014]), the assembly comprising: 
a piston (100) having a first end (Fig. 1B; i.e., end engaging with plunger) and an opposing second end (i.e., end with electrode 115), the first end having at least one electronic device ([0015]; i.e., such as sensor 107 and power source 103) embedded therein (Fig. 1), and a first engagement feature ([0024]; i.e., features on the surface engaging with plunger)
a piston rod (i.e., plunger of a syringe/injection pen) having a second engagement feature (i.e., feature of plunger engaging with plunger head 100) configured to engage the first engagement feature of the first component ([0024]; i.e., to allow contact so as to exert force onto plunger head 100).
wherein the at least one electronic device includes an integrated circuit, a sensor, or a power supply ([0015]; i.e., sensor 107 and power source 103).  
Again, Schleicher does not explicitly disclose that the second opposing end having a protective film  in contact with the pharmaceutical drug when the container is filled. However, Nakano discloses a piston for a syringe with a first end provided with engagement feature (21) to a plunger ([0040]) and a second end with a lamination film (15) in contact with the pharmaceutical drug when the container is filled (Fig. 1), wherein lamination film 15 to prevent the migration of substances from the main body of the piston ([0044]). Therefore, since both Schleicher and Nakano are drawn to an assembly for container to be filled with a pharmaceutical drug, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the assembly of Schleicher with the feature of a protective film  in contact with the pharmaceutical drug when the container is filled as disclosed by Nakano to prevent migration of substances into the main body of the piston ([0044]).
While Schleicher further discloses that a plunger of the syringe/injection pen contacting one side of plunger head 100 to exert the force onto plunger head 100 ([0024]), Schleicher in view of Nakano is silent to the specifics how plunger and plunger head 100 contacts and thus does not explicitly disclose that the piston have at least one exposed electrical contact and the piston rod comprising at least one exposed electrical contact configured to engage the exposed electrical contact of the piston, such that in an assembled position when the least one exposed electrical contact of the piston is in electrical communication with the least one exposed electrical contact of the piston rod.  However, it is noted that Hirschman also discloses a piston (20) with an electronic device (10) embedded therein and in contact with a piston rod (40) ([0057]-[0059]). Hirschman further discloses that the piston have at least one exposed electrical contact (50A-50F) and the piston rod comprising at least one exposed electrical contact (60A-60F) configured to engage the exposed electrical contact of the piston, such that in an assembled position when the least one exposed electrical contact of the piston is in electrical communication with the least one exposed electrical contact of the piston rod ([0059]). Hirschman further discloses that code transferred via contacts 50A-50F and 60A-60F to uniquely identify the piston so as to prevent the injector from functioning when improperly connected ([0060]). Therefore, since both Schleicher in view of Nakano and Hirschman are both drawn to assemblies with a piston and a piston rod, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the contact of Schleicher in view of Nakano with the piston have at least one exposed electrical contact and the piston rod comprising at least one exposed electrical contact configured to engage the exposed electrical contact of the piston, such that in an assembled position when the least one exposed electrical contact of the piston is in electrical communication with the least one exposed electrical contact of the piston rod as disclosed by Hirschman for ensuring that the appropriate connection is made between the piston is coupled to the piston rod. Moreover, such modification would also be considered simple substitution of one known element (the contact of Schleicher) for another (the selective connection of Hirschman) to obtain predictable results (allowing for proper contact between the piston rod and the piston so as to transfer force to the piston, see MPEP 2143(I)(B) for additional details.
Claim 8. Schleicher in view of Nakano and Hirschman discloses the assembly of claim 7, wherein Schleicher further discloses the power supply comprises a battery ([0022]) arranged proximate the second end of the piston and a plurality of wires ([0018]; i.e., circuitry wiring connecting the different electronic components within plunger 100) extending from the first end to the second end of the piston.  
Claim 12. Schleicher in view of Nakano and Hirschman discloses the assembly of claim 7, wherein Schleicher further discloses that the container is a cartridge, a vial, or a syringe ([0024]).
Claim 13. Schleicher in view of Nakano and Hirschman discloses the assembly of claim 7, wherein Schleicher further discloses comprising a battery (103), a processor (113), and a transmitter (101), wherein the assembly is configured to sense a signal from the at least one electronic device and either process the signal as feedback to control an actuator of the container or send a signal to an external device configured to either monitor the signal or receive the signal and adjust movement of the actuator of the container ([0016]).
Claim 14. Schleicher in view of Nakano and Hirschman discloses the assembly of claim 7, wherein Schleicher further discloses that the piston is comprised of a thermoset elastomer or a thermoplastic elastomer ([0017]).
Claim 15. Schleicher in view of Nakano and Hirschman discloses the assembly of claim 14, wherein Schleicher further discloses that the elastomer may be a rubber but does not explicitly that the piston is comprised of a butyl elastomer or a halobutyl elastomer. However, Nakano discloses that butyl elastomers are well-known thermosetting rubbers for medical pistons because they are heat resistant and are excellent in gas permeation resistant ([0043]). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to further modify the rubber of Schleicher in view of Nakano and Hirschman to be a butyl rubber since it is known in the art that butyl rubber provide gas permeation resistance and heat resistance ([0043] of Nakano).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Schleicher (US Pub. No. 2017/0312430 A1) in view of Nakano (US Pub. No. 2016/0287800 A1) and Hirschman (US Pub. No. 2001/0034506 A1) further in view of Huegli (US Pub. No. 2003/0233075 A1).
Claim 9. Schleicher in view of Nakano and Hirschman discloses the assembly of claim 7, wherein while Schleicher discloses that a plunger of the syringe/injection pen contacting one side of plunger head 100 to exert the force onto plunger head 100 ([0024]), Schleicher in view of Nakano and Hirschman is silent to the specifics how plunger and plunger head 100 contacts and thus does not explicitly disclose that the first and second engagement features are corresponding threads configured to be secured together by a threaded mechanical interlock. It is noted that Nakano does further disclose that internal threads 21 of gasket 13 to provide a threaded mechanical interlock with screws of plunger 12 (Fig. 1; [0039]-[0040]). Moreover, it is noted that Huegli also discloses a piston (1) with an electronic device (13) embedded therein and in contact with a piston rod (4). Huegli further discloses that this contact is in the form of a screw connection wherein piston stopper 1 comprising internal threads corresponding to the threaded connecting means 7 of stopper body holder 4 ([0043]; see Figs. 2-4). Therefore, since both Schleicher in view of Nakano and Hirschman and Huegli are both drawn to assemblies with a piston and a piston rod, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the contact of Schleicher in view of Nakano and Hirschman with a screw connection with the first and second engagement features being corresponding threads configured to be secured together by a threaded mechanical interlock disclosed by Huegli for securing the piston to the piston rod so as to prevent accidental disengagement. Moreover, such modification would also be considered simple substitution of one known element (the contact of Schleicher) for another (the screw connection of Nakano and Huegli) to obtain predictable results (to provide secured connection between the piston and piston rod and allowing for proper contact between the piston rod and the piston so as to transfer force to the piston), see MPEP 2143(I)(B) for additional details.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Schleicher (US Pub. No. 2017/0312430 A1) in view of Nakano (US Pub. No. 2016/0287800 A1) and Hirschman (US Pub. No. 2001/0034506 A1) further in view of Pommereau (US Pub. No. 2012/0195182 A1).
Claim 10. Schleicher in view of Nakano and Hirschman discloses the assembly of claim 7, wherein while Schleicher discloses that a plunger of the syringe/injection pen contacting one side of plunger head 100 to exert the force onto plunger head 100 ([0024]), Schleicher in view of Nakano and Hirschman is silent to the specifics how plunger and plunger head 100 contacts and thus does not explicitly disclose that the first engagement feature is an annular recess and the second engagement feature is an annular protrusion configured to be received in the annular recess. However, it is noted that Pommereau also discloses a piston (20) with an electronic device (30) embedded therein and in contact with a piston rod ([0173]; i.e., piston of drug delivery device). Pommereau further discloses that this contact is in the form of annular recess receiving annular protrusion, wherein coding feature 28 of bung 20 fits with counterpart 29 of the piston of drug delivery device as illustrated in Figs. 5 and 6. It is noted that coding feature 28 forms an outer annular recess relative to the extension of coding feature 28 receiving the outer annular recess of counterpart 29 of the piston as illustrated in Figs. 7 and 8. Therefore, since both Schleicher in view of Nakano and Hirschman and Pommereau are both drawn to assemblies with a piston and a piston rod, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the contact of Schleicher in view of Nakano and Hirschman with the first engagement feature is an annular recess and the second engagement feature is an annular protrusion configured to be received in the annular recess as disclosed by Pommereau for ensuring that the appropriate connection is made between the piston is coupled to the piston rod. Moreover, such modification would also be considered simple substitution of one known element (the contact of Schleicher) for another (the secured and selected contact of Pommereau) to obtain predictable results (allowing for proper contact between the piston rod and the piston so as to transfer force to the piston, see MPEP 2143(I)(B) for additional details.
Claim 11. Schleicher in view of Nakano and Hirschman discloses the assembly of claim 7, wherein while Schleicher discloses that a plunger of the syringe/injection pen contacting one side of plunger head 100 to exert the force onto plunger head 100 ([0024]), Schleicher in view of Nakano and Hirschman is silent to the specifics how plunger and plunger head 100 contacts and thus does not explicitly disclose that the first engagement feature is a plurality of spaced-apart recesses and the second engagement feature is a plurality of spaced-apart protrusions, each protrusion being configured to be received in a corresponding one of the plurality of recesses. However, it is noted that Pommereau also discloses a piston (20) with an electronic device (30) embedded therein and in contact with a piston rod ([0173]; i.e., piston of drug delivery device). Pommereau further discloses that this contact is in the form of a plurality of recesses receiving a corresponding plurality of protrusions, wherein coding feature 28 of bung 20 is in the form of a plurality of relief structures configured to receive a corresponding plurality of protrusions of counterpart 29 of the piston of drug delivery device as illustrated in Figs. 11-14 ([0189]-[0193]) so as to allow for identifying of the bung ([0193]) and to facilitate identifying the bung during bulk storage ([0194]). Therefore, since both Schleicher in view of Nakano and Hirschman and Pommereau are both drawn to assemblies with a piston and a piston rod, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the contact of Schleicher in view of Nakano and Hirschman with the first engagement feature is a plurality of spaced-apart recesses and the second engagement feature is a plurality of spaced-apart protrusions, each protrusion being configured to be received in a corresponding one of the plurality of recesses as disclosed by Pommereau for ensuring that the appropriate connection is made between the piston is coupled to the piston rod. Moreover, such modification would also be considered simple substitution of one known element (the contact of Schleicher) for another (the secured and selected contact of Pommereau) to obtain predictable results (allowing for proper contact between the piston rod and the piston so as to transfer force to the piston, see MPEP 2143(I)(B) for additional details.

Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Schleicher (US Pub. No. 2017/0312430 A1) in view of Nakano (US Pub. No. 2016/0287800 A1) further in view of Hendrixxon (US Pub. No. 2009/0005729 A1). 
Claim 18. Schleicher in view of Nakano discloses the system of claim 17, wherein Schleicher in view of Nakano does not explicitly disclose that the controller is configured to adjust a subsequent dose of the injectable medicine to be administered based on the assessment by the controller. However, Hendrixxon also discloses a system for adjusting a dose of an injectable medicine, comprising an injection device (300) and a controller (200) configured to receive data associated with an administered dose of the injectable medicine ([0040]; i.e., history of insulin delivery) and assess whether the administered dose meets one or more prescribed parameters ([0061]-[0062]; i.e., evaluate insulin delivery history) and adjusting subsequent dose of the medications accordingly including for alert situations by the controller ([0065]-[0067]). Therefore, since both Schleicher in view of Nakano and Hendrixxon are drawn to systems for adjusting dose of an injectable medicine with a controller, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Schleicher in view of Nakano with the feature of the controller is configured to adjust a subsequent dose of the injectable medicine to be administered based on the assessment by the controller as disclosed by Hendrixxon for controlling the delivery of the medication so as to ensure accuracy and reliability of the infusion of the medication (Abstract of Hendrixxon).
Claim 20. Schleicher in view of Nakano discloses the method of claim 20, wherein Schleicher does not explicitly disclose adjusting, by the controller, a subsequent dose of the injectable medicine to be administered based on the assessment by the controller. However, Hendrixxon also discloses a system for adjusting a dose of an injectable medicine, comprising an injection device (300) and a controller (200) configured to receive data associated with an administered dose of the injectable medicine ([0040]; i.e., history of insulin delivery) and assess whether the administered dose meets one or more prescribed parameters by the controller ([0061]-[0062]; i.e., evaluate insulin delivery history) and adjusting subsequent dose of the medications accordingly including for alert situations ([0065]-[0067]). Therefore, since both Schleicher in view of Nakano and Hendrixxon are drawn to systems for adjusting dose of an injectable medicine with a controller, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Schleicher in view of Nakano with the feature of adjusting, by the controller, a subsequent dose of the injectable medicine to be administered based on the assessment by the controller as disclosed by Hendrixxon for controlling the delivery of the medication so as to ensure accuracy and reliability of the infusion of the medication (Abstract of Hendrixxon).

Response to Arguments
With respect to the previous objection to the specification, the amendments to the specification is considered sufficient to clarifying the previous informalities. Therefore, the previous objection is hereby withdrawn.

With respect to the previous 35 U.S.C. 112(a) rejections of the claims, the applicant’s arguments on pg. 8 are considered sufficient to point to the support for the current claim scope. Therefore, the previous 35 U.S.C. 112(a) rejection of the claims are hereby withdrawn.

Applicant’s arguments with respect to claims 1, 7, 16, 17, and 19 on pgs. 7-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. It is noted that Nakano is relied upon for disclosing the newly added limitation.

Applicant’s arguments on pgs. 10-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Specifically, Schleicher, Huegli, Pommereau, Hirschman, and Hendrixxon are only relied upon for the respective limitations of the claims, Nakano is relied upon for disclosing the newly added limitation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA ZHANG whose telephone number is (571)270-5369. The examiner can normally be reached Monday-Thursday 8AM - 4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNA ZHANG/Primary Examiner, Art Unit 3783